t c summary opinion united_states tax_court daniel f monte petitioner v commissioner of internal revenue respondent docket no 7388-04s filed date daniel f monte pro_se jennifer s mcginty for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined an accuracy-related_penalty under sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax for the taxable_year the only issue for decision is whether petitioner is liable under sec_6662 for an accuracy-related_penalty we hold that he is not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in buffalo new york petitioner and his former spouse were married in date they had three children from their marriage born in date date and date petitioner has been a mortgage broker for more than years and is a senior vice president at a mortgage banking company during their marriage petitioner’s former spouse was a homemaker at all relevant times petitioner has maintained several brokerage accounts solely in his name at first albany capital first albany in petitioner and his former spouse opened college education funds with first albany for the benefit of their children education accounts an investment manager managed the education accounts and invested the funds solely in mutual funds any income earned in the education accounts was reinvested in the respective education account in petitioner deposited into the education accounts the proceeds received from the sale of his mortgage banking company in or which proceeds comprised most of the balance in the education accounts between and the education accounts did not earn substantial dividends or capital_gains petitioner and his former spouse did not make any contributions to the education accounts in in petitioner moved out of the marital residence located in east aurora new york aurora home and moved to a townhouse in almond new york petitioner and his former spouse divorced in date at the time of the divorce the children continued to reside with petitioner’s former spouse at the aurora home and petitioner resided on clarendon place buffalo new york clarendon address with respect to the children’s college education a property settlement and separation agreement pertaining to petitioner’s divorce stated in pertinent part in the children were ages and the parties acknowledge that the children have a brokerage account located at first albany which is maintained by the parties same having a balance of approximately dollar_figure it is the intention of the parties that this account be utilized for purposes of paying the children’s college education for consecutive years and that an inter_vivos_trust be established funded with the funds for the benefit of the children by the husband shall make the day to day investment decisions regarding these funds however all major investment decisions shall be agreed upon by the parties both parties shall receive all monthly statements for this account petitioner’s former spouse however established the monte educational trust in date during their marriage the statements and forms if any concerning the education accounts reflected petitioner’s and his former spouse’s joint names and were addressed and mailed to the aurora home after an acrimonious divorce the statements continued to reflect petitioner’s and his former spouse’s joint names and to be addressed and mailed to the aurora home in petitioner contacted first albany on several occasions informing the company of an address change and requesting that copies of the education account statements as well as his individual brokerage account statements be mailed to the clarendon address pursuant to his request petitioner although not specifically referenced in the record it appears that form 1099-div dividends and distributions is the relevant document pursuant to petitioner’s change_of address request first continued received statements and forms for pertaining to his individual brokerage accounts however he did not receive any statements or forms for pertaining to the education accounts petitioner started receiving the education account statements in date in gathering the information for his federal_income_tax return petitioner contacted both his financial adviser michael evereth mr evereth and mr evereth’s assistant at first albany to determine whether there were any forms for the education accounts because the mutual_fund market in experienced unusual gains petitioner was told that they would look into the matter and furnish him with the forms if any petitioner never received any forms for from first albany pertaining to the education accounts in addition to contacting first albany directly petitioner contacted his former spouse on several occasions to obtain the statements and any forms for the education accounts continued albany mailed copies of the education account statements to the wrong address in the forms were sent to the trustees of the monte educational trust in date first albany sold its private client group to first union securities first union mr evereth also joined first union petitioner never received any documents from his former spouse and she never divulged any information to him petitioner’s accountant david r barrett mr barrett prepared petitioner’s federal_income_tax return for mr barrett has prepared petitioner’s income_tax returns since including petitioner’s and his former spouse’s joint returns during their marriage in his return petitioner reported only the income from his individual brokerage accounts as disclosed in the forms during the administrative phase of this case respondent proposed a deficiency in petitioner’s income_tax for of dollar_figure because of petitioner’s failure to report dividends and capital_gains from the education accounts upon learning of the income petitioner promptly paid the proposed deficiency in full in the notice_of_deficiency respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 because of his failure to report income from the education accounts discussion the commissioner bears the burden of production with respect to a taxpayer’s liability for any penalty sec_7491 to petitioner’s former spouse claimed to have forwarded everything to him and that there were no forms mr barrett also prepares the income_tax returns for the monte educational trust meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 where an exception to the penalty is afforded upon a showing of reasonable_cause however the taxpayer bears the burden of showing such cause id pincite the taxpayer still has the burden of proving that the commissioner’s determination of the accuracy-related_penalty is erroneous rule a 503_us_79 290_us_111 higbee v commissioner supra pincite- as relevant herein sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 whether the accuracy-related_penalty is applied because of negligence or disregard of rules or regulations or a substantial_understatement of tax sec_6664 provides an exception to imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see 469_us_241 although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see united_states v boyle supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on facts that unknown to the taxpayer are incorrect id respondent satisfied his burden of production under sec_7491 because the record shows that petitioner substantially understated his income_tax for see sec_6662 higbee v commissioner supra pincite accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the understatement for which he acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite respondent argues that petitioner is liable for the accuracy-related_penalty because petitioner failed to make reasonable attempts to obtain the pertinent information to report the income from the education accounts and that petitioner did not have reasonable_cause nor did he act in good_faith with respect to the understatement in contrast petitioner contends that he did everything to try to file the appropriate tax but never received the forms although this is a close case the totality of the facts and circumstances leads us to conclude that petitioner had reasonable_cause for the understatement and that he acted in good_faith with respect to such understatement we note at the outset that we found petitioner to be a very conscientious taxpayer in preparing to file his return petitioner made concerted efforts to obtain any statements and forms pertaining to the education accounts on several occasions petitioner attempted to obtain the information from his former spouse who refused to divulge any information or inconsistently claimed that she did not receive any documents or that she sent him everything it is understandable that petitioner was unsuccessful in obtaining documents from his former spouse because of their acrimonious divorce in addition petitioner on several occasions submitted a change_of address to first albany requesting that all documents related to the education accounts be mailed to him at the clarendon address petitioner simultaneously submitted a change_of address to first albany requesting that all documents related to his individual brokerage accounts be mailed to him at the clarendon address peculiarly petitioner received all statements and forms pertaining to his individual brokerage accounts but he never received any such documents for pertaining to the education accounts indeed petitioner only started receiving these statements in mr evereth admitted that the company did not send the statements to the correct address pursuant to petitioner’s repeated requests moreover petitioner specifically requested that first albany mail him copies of the forms pertaining to the education accounts in response to his request first albany stated that it would check and mail him the forms if any petitioner never received any forms for from first albany pertaining to the education accounts it was not unreasonable for petitioner to assume that there were no forms issued for for which he would be responsible for reporting on his return because after making repeated requests he never received any forms from either his former spouse or first albany in addition it was not unreasonable for petitioner to assume that a_trust had been established pursuant to the property settlement and separation agreement and that if there was any income the trust would have been responsible for reporting that income on the trust’s income_tax return upon a review of the record we find that petitioner had reasonable_cause to believe that there were no forms pertaining to him and that he acted in good_faith with respect to the understatement attributable to the income reported on those forms conclusion in view of the foregoing we hold that petitioner is not liable for the accuracy-related_penalty pursuant to sec_6662 we have considered all of the arguments made by respondent and to the extent that we have not specifically addressed those arguments we conclude that they are unconvincing reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for petitioner
